OMB APPROVAL OMB Number: 3235-0578 Expires: May 31, 2007 Estimated average burden hours per response: 21.09 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- 08413 Evergreen Equity Trust (Exact name of registrant as specified in charter) 200 Berkeley Street Boston, Massachusetts 02116 (Address of principal executive offices) (Zip code) Michael H. Koonce, Esq. 200 Berkeley Street Boston, Massachusetts 02116 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 210-3200 Date of fiscal year end: Registrant is making a quarterly filing for two of its series, Evergreen Health Care Fund and Evergreen Utility and Telecommunications Fund, for the quarter ended January 31, 2008. These two series have a October 31 fiscal year end . Date of reporting period: January 31, 2008 Item 1 – Schedule of Investments EVERGREEN HEALTH CARE FUND SCHEDULE OF INVESTMENTS January 31, 2008 (unaudited) Shares Value COMMON STOCKS 92.3% CONSUMER STAPLES 2.5% Food & Staples Retailing2.5% CVS Caremark Corp. 180,813 $ 7,064,364 HEALTH CARE 83.3% Biotechnology21.3% Alexion Pharmaceuticals, Inc. * ρ 75,352 4,921,993 Amgen, Inc. * 64,749 3,016,656 Antisoma plc * 1,648,500 721,114 Applera Corp.  Celera Genomics Group * 117,877 1,805,876 Biogen Idec, Inc. * 35,697 2,175,732 BioMarin Pharmaceutical, Inc. * 120,759 4,475,328 Celgene Corp. * 50,328 2,823,904 Cephalon, Inc. * ρ 58,000 3,806,540 Cepheid * 102,178 3,120,516 Gen-Probe, Inc. * ρ 84,831 4,848,092 Genentech, Inc. * 21,116 1,482,132 Human Genome Sciences, Inc. * ρ 183,873 1,026,011 Incyte Corp. * 212,710 2,548,266 Indevus Pharmaceuticals, Inc. * ρ 264,927 1,687,585 Isis Pharmaceuticals, Inc. * ρ 236,337 3,686,857 Orchid Cellmark, Inc. * 278,634 1,384,811 OSI Pharmaceuticals, Inc. * ρ 72,025 2,872,357 Regeneron Pharmaceuticals, Inc. * 89,000 1,804,920 Theratechnologies, Inc. * 512,000 4,696,077 Theravance, Inc. * 145,000 2,860,850 United Therapeutics Corp. * ρ 31,000 2,603,380 Vertex Pharmaceuticals, Inc. * 126,000 2,565,360 60,934,357 Health Care Equipment & Supplies22.4% Abiomed, Inc. * ρ 120,099 1,813,495 ArthroCare Corp. * 69,000 2,762,070 Axis-Shield plc 35,000 167,495 Baxter International, Inc. 49,000 2,976,260 Beckman Coulter, Inc. 47,000 3,125,500 Becton, Dickinson & Co. 34,000 2,942,020 Boston Scientific Corp. * 227,000 2,753,510 Covidien, Ltd. 86,000 3,838,180 ev3, Inc. * 207,000 1,811,250 Fresenius SE 39,660 3,147,857 Hologic, Inc. * 51,000 3,282,360 Hospira, Inc. * 70,141 2,883,496 Invacare Corp. ρ 64,500 1,569,930 Inverness Medical Innovations, Inc. * ρ 90,000 4,054,500 Medipattern Corp. * 495,887 741,569 Medtronic, Inc. 102,000 4,750,140 NMT Medical, Inc. * ρ 216,498 1,173,419 Smith & Nephew plc 209,000 2,850,063 St. Jude Medical, Inc. * 77,253 3,129,519 Synthes, Inc. 24,500 3,122,363 Thoratec Corp. * ρ 170,000 2,720,000 TranS1, Inc. * ρ 88,000 1,283,920 Varian Medical Systems, Inc. * 61,000 3,171,390 Zoll Medical Corp. * 154,000 4,105,640 64,175,946 1 EVERGREEN HEALTH CARE FUND SCHEDULE OF INVESTMENTS continued January 31, 2008 (unaudited) Shares Value COMMON STOCKS continued HEALTH CARE continued Health Care Providers & Services8.8% Brookdale Senior Living, Inc. ρ 51,485 $ 1,149,145 Cardinal Health, Inc. 101,500 5,883,955 Emeritus Corp. * ρ 171,000 3,787,650 Fresenius Medical Care AG & Co. KGaA 55,713 2,856,828 McKesson Corp. 55,000 3,453,450 Medco Health Solutions, Inc. * 45,000 2,253,600 WellPoint, Inc. * 73,000 5,708,600 25,093,228 Life Sciences Tools & Services10.3% AMAG Pharmaceuticals, Inc. * ρ 97,765 5,040,763 Applera Corp.  Applied Biosystems Group 88,114 2,778,235 Bio-Rad Laboratories, Inc., Class A * 34,265 3,262,371 Enzo Biochem, Inc. * ρ 325,000 3,035,500 Helicos BioSciences Corp. * 90,000 1,125,000 PerkinElmer, Inc. 92,500 2,302,325 Pharmaceutical Product Development, Inc. 77,000 3,338,720 Qiagen NV * ρ 79,000 1,611,600 Sequenom, Inc. * 92,383 765,855 Sequenom, Inc. * + o 88,600 720,318 Thermo Fisher Scientific, Inc. * ρ 108,109 5,566,532 29,547,219 Pharmaceuticals20.5% Abbott Laboratories 98,845 5,564,973 Auxilium Pharmaceuticals, Inc. * 142,000 4,856,400 Bristol-Myers Squibb Co. 135,936 3,152,356 Chugai Pharmaceutical Co., Ltd. 140,000 1,848,969 Eurand NV * 166,118 2,355,553 Forest Laboratories, Inc. * 126,000 5,011,020 Inspire Phamaceuticals, Inc. * 120,000 536,400 Ipsen 108,852 6,039,031 Merck & Co., Inc. ρ 112,642 5,213,072 Merck KgaA 36,560 4,520,484 Novartis AG, ADR 48,300 2,444,463 Novo Nordisk AS 51,900 3,256,500 Roche Holding AG 16,642 3,007,248 Schering-Plough Corp. 144,000 2,818,080 Sepracor, Inc. * 90,000 2,541,600 Shire plc 141,000 2,513,761 Sirtris Pharmaceuticals, Inc. * ρ 45,875 553,253 Spectrum Pharmaceuticals, Inc. * ρ 274,055 698,840 Teva Pharmaceutical Industries, Ltd., ADR 35,000 1,611,400 58,543,403 MATERIALS 6.5% Chemicals6.5% Bayer AG 191,364 15,723,401 Syngenta AG 11,000 2,893,621 18,617,022 Total Common Stocks(cost $228,498,378) 263,975,539 RIGHTS 0.0% HEALTH CARE 0.0% Pharmaceuticals0.0% Valera Pharmaceuticals, Inc. * + o(cost $0) 410,964 0 2 EVERGREEN HEALTH CARE FUND SCHEDULE OF INVESTMENTS continued January 31, 2008 (unaudited) Principal Amount Value SHORT-TERM INVESTMENTS 23.6% CORPORATE BONDS 1.0% Consumer Finance0.3% Toyota Motor Credit Corp., FRN, 3.30%, 05/08/2008 ρρ $ 1,000,000 $ 999,572 Diversified Financial Services0.7% Bank of America Corp., FRN, 3.18%, 06/13/2008 ρρ 2,000,000 2,000,694 REPURCHASE AGREEMENTS ^ 14.7% ABN AMRO, Inc., 3.21%, dated 01/31/2008, maturing 02/01/2008, maturity value $4,000,357 ρρ 4,000,000 4,000,000 Banc of America Securities, LLC, 3.20%, dated 01/31/2008, maturing 02/01/2008, maturity value $4,000,356 ρρ 4,000,000 4,000,000 BNP Paribas SA, 3.21%, dated 01/31/2008, maturing 02/01/2008, maturity value $6,000,535 ρρ 6,000,000 6,000,000 Cantor Fitzgerald & Co., 3.30%, dated 01/31/2008, maturing 02/01/2008, maturity value $4,000,367 ρρ 4,000,000 4,000,000 Credit Suisse First Boston, LLC, 3.21%, dated 01/31/2008, maturing 02/01/2008, maturity value $5,000,446 ρρ 5,000,000 5,000,000 Deutsche Bank Securities, Inc., 3.21%, dated 01/31/2008, maturing 02/01/2008, maturity value $6,000,535 ρρ 6,000,000 6,000,000 Greenwich Capital Markets, Inc., 3.21%, dated 01/31/2008, maturing 02/01/2008, maturity value $3,000,268 ρρ 3,000,000 3,000,000 JPMorgan Securities, Inc., 3.20%, dated 01/31/2008, maturing 02/01/2008, maturity value $3,000,267 ρρ 3,000,000 3,000,000 Lehman Brothers, Inc., 3.20%, dated 01/31/2008, maturing 02/01/2008, maturity value $3,000,267 ρρ 3,000,000 3,000,000 Merrill Lynch Pierce Fenner & Smith, Inc., 3.20%, dated 01/31/2008, maturing 02/01/2008, maturity value $4,000,356 ρρ 4,000,000 4,000,000 42,000,000 Shares Value MUTUAL FUND SHARES 7.9% AIM Short-Term Investment Trust Government & Agency Portfolio, Class I, 3.72% ρρ q 630,672 630,672 Evergreen Institutional U.S. Government Money Market Fund, Class I, 3.46% q ø 21,840,499 21,840,499 22,471,171 Total Short-Term Investments(cost $67,471,171) 67,471,437 Total Investments(cost $295,969,549) 115.9% 331,446,976 Other Assets and Liabilities (15.9%) (45,558,596 ) Net Assets 100.0% $ 285,888,380 * Non-income producing security ρ All or a portion of this security is on loan. + Security is deemed illiquid. o Security is valued at fair value as determined by the investment advisor in good faith, according to procedures approved by the Board of Trustees. ρρ All or a portion of this security represents investment of cash collateral received from securities on loan. ^ Collateral is pooled with the collateral of other Evergreen funds and allocated on a pro-rata basis into 129 issues of high grade short-term securities such that sufficient collateral is applied to the respective repurchase agreement. q Rate shown is the 7-day annualized yield at period end. ø Evergreen Investment Management Company, LLC is the investment advisor to both the Fund and the money market fund. Summary of Abbreviations ADR American Depository Receipt FRN Floating Rate Note On January 31, 2008, the aggregate cost of securities for federal income tax purposes was $296,989,986. The gross unrealized appreciation and depreciation on securities based on tax cost was $54,695,928 and $20,238,938, respectively, with a net unrealized appreciation of $34,456,990. 3 EVERGREEN HEALTH CARE FUND SCHEDULE OF INVESTMENTS continued January 31, 2008 (unaudited) Valuation of investments Listed equity securities are usually valued at the last sales price or official closing price on the national securities exchange where the securities are principally traded. Foreign securities traded on an established exchange are valued at the last sales price on the exchange where the security is primarily traded. If there has been no sale, the securities are valued at the mean between bid and asked prices. Foreign securities may be valued at fair value according to procedures approved by the Board of Trustees if the closing price is not reflective of current market values due to trading or events occurring in the foreign markets between the close of the established exchange and the valuation time of the Fund. In addition, substantial changes in values in the U.S. markets subsequent to the close of a foreign market may also affect the values of securities traded in the foreign market. The value of foreign securities may be adjusted if such movements in the U.S. market exceed a specified threshold.
